Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 10/14/2022 is acknowledged.



Specification
The title of an invention should clearly and comprehensively reflect the subject matter and kind of the invention for which protection is sought, in other words the title should be commiserate with the claimed invention.  In this case, the “wrap” detection is not claimed.

In re PCT/US2021/016962 (Search Report, dated 8/5/2021), it appears the Disclosure and/or ADS needs to be updated.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Imhof et al (EP 2382854), in view of von Keudell (DE 10 2017 104  998).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Imhof ‘854 teaches the claimed detection system, except as noted:

“Each conveyor is supported on at least two rollers. These two rollers include an idler roller 58, and a drive roller 60 the idler rollers and the drive rollers are disposed inside the endless belts of each conveyor and are tensioned with respect to each other to maintain a sufficient force between the drive rollers 60 and the endless belts to ensure that the belts do not slip on the drive rollers 60. Occasionally the belts will slip, however, when the belts are overloaded or there is some contamination on the inside of the endless belt that reduces the friction between the drive rollers 60 and a belts surface.
Each conveyor is driven by its own motor. The left conveyor 48 is driven by motors 62 which is coupled to one end of the drive roller 60 of the left conveyor. Similarly, motors 64 is coupled to drive roller 60 of the right conveyor. Motors 66 is coupled to the drive roller of the center conveyor.”

“Microprocessor-based controller 78 is further coupled to several motion sensors 84, 86, 88, 90, 92, 94 that sense whether the belts are overloaded or slipping. Sensors 84 and 86 are coupled to idler roller 58 in drive roller 60 of the left conveyor 48, respectively. Sensors 88, and 90, are coupled to idler roller 58 and drive roller 60 of the right conveyor 50, respectively. Sensors 92, 94 are coupled to idler roller 58 in drive roller 60 of center conveyor 52, respectively.”

“Microprocessor-based controller 78 is programmed to continuously monitor the signals from sensors 84, 86, 88, 90, 92, and 94 during harvesting operations in the field and to determine from those sensors whether any of the three conveyor belts are slipping. Whenever it detects that a belt is slipping, it is programmed to take one or more appropriate actions, to be explained in more detail below.”

“There are three alternative sensors coupled to microprocessor-based controller 78 that are also configured to determine whether one of the conveyors is slipping or overloaded. These three sensors include pressure sensors 96, 98, and 100. These three pressure sensors are coupled to the three hydraulic supply lines of the three motors 62, 64, and 66. When these three motors experience and increased load on the belt or begins slipping, the pressure in the hydraulic supply lines will increase significantly. This increase indicates that the hydraulic motor is applying a greater torque to the belt in order to drive the belt at its optimal speed. If the pressure reaches a threshold pressure indicating imminent conveyor belt slippage or stopping, microprocessor-based controller 78 is configured to take one or more appropriate actions, to be explained in more detail below.”

1. A detection system for an agricultural header, the detection system comprising: 
a belt (48/50/52) comprising at least one physical feature (fig 2; the upper surface, protrusions, such as cleats/lugs/slats etc.); 
a roller configured to drive rotation of the belt, wherein the roller is configured to rotate at a roller rotational speed (drive roller 60); 
a sensor configured to detect the at least one physical feature as the at least one physical feature passes the sensor during the rotation of the belt (instead of the physical feature, the belt speed is obtained from sensing the idler roller speed, sensors 84, 88, 92); and 

The following configurations would be obvious capability of Imhof’s controller (78); 
as taught above, the belt slippage is determined, albeit the belt conveyor speed is determined from the idle roller(s).

a controller configured to: 
receive a signal from the sensor, wherein the signal comprises a first pulse indicative of a first time at which the at least one physical feature passes the sensor during the rotation of the belt and a second pulse indicative of a second time at which the at least one physical feature passes the sensor during the rotation of the belt (as taught above, the controller 78 intended to receive the sensor signal); 
determine a pulse frequency based on the first time and the second time (as discussed above, it is not determined from the surface of the belt); 
calculate a belt rotational speed based on the pulse frequency (not shown/taught); 
compare the belt rotational speed to the roller rotational speed (as taught above, the speeds of the drive roller and the belt rotation speeds are compared, evaluated); and 
provide an output in response to determining that a variation between the belt rotational speed and the roller rotational speed exceeds a threshold (as taught above).


von Keudell (DE 10 2017 104  998) teaches a drive shaft / roller speed and a conveyor belt surface speed deviation threshold may indicate a slip between the drive shaft and the conveyor belt:

“In such conveyors there is regularly a deviation between the required speed of the belt surface and the controlled angular speed of the drive shaft. This deviation can have different causes: - tolerance of the drive shaft diameter, even by locally adhering dirt; - tolerance of the (wall) thickness of the conveyor belts; - Slip between drive shaft and conveyor belt; - Elongation of conveyor belts or belts during acceleration.

It is thus proposed to measure with a sensor directly the surface velocity of the transport surface, and not as previously only the surface speed of the drive shaft. Thus, the feed rate of an object located on the transport surface can be measured very accurately.

At least one such sensor may be a camera for capturing images of the transport element in order to detect the surface velocity on the basis of this recorded sequence of images. The detection unit is then set up to detect characteristic markings of the transport element in the recorded images and to determine the surface velocity from the change in position of the detected at least one characteristic mark of the transport element. As a result, optically visible markings are used on the transport element in order, with the aid of a camera, to detect the change in position of the images as a function of the time elapsed, ie. the time difference to determine the actual speed of the transport surface. This can be realized in a simple and very reliable manner.

The transport element may have a plurality of spaced-apart characteristic markings. Due to the known distance of the markings from each other, it is then possible with a sensor to determine the surface speed of the transport surface very precisely from the time difference between two detection events for two consecutive markings. The speed corresponds to the quotient of the known distance between two consecutive markings and the measured time difference at which the markings were detected at a sensor position.

The transport element may also have characteristic markings on the transport surface. Such characteristic markings on the transport surface can be, for example, elements embedded in the transport element, adhesively bonded elements, lasered structures, impressions, indentations, local colorings, depressions and / or grooves and the like. Even manufacturer logos, barcodes or lettering used to identify the transport element can be used as such characteristic markings. Preferably, in transport elements such as belts or belts, a periodic pattern is sought, because this can be detected very error-redundant with a camera.”


	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the belt speed sensor of Imhof with the teachings of von Keudell, because it would not have been outside the skill to pick and choose which feature to use in determining belt slippage, in order to minimize error redundancy.


Species I:	

2. The detection system of claim 1, wherein the sensor comprises a rotary sensor comprising an arm that is configured to contact the at least one physical feature.

3. The detection system of claim 2, wherein the arm is set to a first position and moves to a second position in response to contacting the at least one physical feature, and wherein the arm returns to the first position in response to contact with the at least one physical feature ending.
To adequately traverse a finding of Official Notice, an applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-known in the art. See 37 CFR 1.111(b). See also Chevenard, 139 F.2d at 713, 60 USPQ at 241 (“[I]n the absence of any demand by appellant for the examiner to produce authority for his statement, we will not consider this contention.”). A general allegation that the claims define a patentable invention without any reference to the examiner’s assertion of official notice would be inadequate. If applicant adequately traverses the examiner’s assertion of official notice, the examiner must provide documentary evidence in the next Office action if the rejection is to be maintained. See 37 CFR 1.104(c)(2). See also Zurko, 258 F.3d at 1386, 59 USPQ2d at 1697 (“[T]he Board [or examiner] must point to some concrete evidence in the record in support of these findings” to satisfy the substantial evidence test). If the examiner is relying on personal knowledge to support the finding of what is known in the art, the examiner must provide an affidavit or declaration setting forth specific factual statements and explanation to support the finding. See 37 CFR 1.104(d)(2). 
If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate. If the traverse was inadequate, the examiner should include an explanation as to why it was inadequate. 
Consequently, the following is deemed to be "well known":  rotary arm sensor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that the combination would be able to pick and choose from any well known sensor types, such as: optical / camera, rotary sensor, magnet / metal sensor etc..

Species II:

“The in the known distance l aligned with each other sensors 7a . 7b for the optical detection of characteristic markings or the sensors 9a . 9b as a magnetic field sensor for detecting a magnetic characteristic mark 6 are with a detection unit 10 connected. By suitable programming and / or in the form of a data processing device, this is set up by suitable programming for the surface velocity v from the change in position of the detected at least one characteristic marking 6 of the transport element 2 to investigate.” (von Keudell)


4. The detection system of claim 1, wherein the sensor comprises an optical sensor (optical detection sensor(s), see quote above, von Keudell).

5. The detection system of claim 4, wherein the optical sensor is configured to monitor a distance between the belt and the optical sensor (obvious capability of the combination).


Species III:

6. The detection system of claim 1, wherein the sensor comprises a metal-sensitive sensor (taught in the combination, magnetic field sensor, see quote above).



7. The detection system of claim 1, wherein the sensor is configured to detect an offset distance of the belt, and the controller is configured to provide another output in response to determining that the offset distance exceeds an offset threshold (obvious capability of the optical sensor addressed above).


“The conveyor may be configured to generate signals, such as, depending on the detection result. Provide control, regulatory or warning signals. Thus, the transmission of a signal to a cooperating / corresponding / upstream or downstream device is conceivable, which may be both a handling device, as well as another transport element. In this way, e.g. an alignment tape to be readjusted to correct distances and / or page orientations of multiple objects or to adjust it accordingly.” (von Keudell)

8. The detection system of claim 1, wherein the output comprises an alarm, a displayed output, an instruction to adjust one or more operational parameters, or any combination thereof (taught in the combination, see quote above, von Keudell).


9. The detection system of claim 1, wherein the sensor is positioned relative to the belt and the roller to enable the sensor to detect the at least one physical feature as the at least one physical feature passes over the roller (within the capability to arrange the sensor at the roller as claimed).


The following method steps are obvious in view the apparatus above, unless otherwise noted:

10. A method for operating a detection system for an agricultural header, the method comprising: 
receiving, at a processor, a first pulse indicative of a first physical feature passing the sensor; 
receiving, at the processor, a second pulse indicative of a second physical feature passing the sensor; 
determining, using the processor, a pulse frequency based on a time between the first pulse and the second pulse; 
calculating, using the processor, a belt rotational speed based on the pulse frequency; 
comparing, using the processor, the belt rotational speed to a roller rotational speed of a roller that drives rotation of the belt; and 
providing, using the processor, an output in response to determining that a variation between the belt rotational speed and the roller rotational speed exceeds a threshold.

11. The method of claim 10, wherein providing the output comprises providing an alarm or a displayed notification (cl. 8).

12. The method of claim 10, wherein providing the output comprises providing an instruction to adjust the roller rotational speed (such as increasing speed / torque, see quote above, Imhof).

13. The method of claim 10, comprising: receiving, at the processor, a signal indicative of an offset distance of the belt; comparing, using the processor, the offset distance to an offset threshold; and providing, using the processor, another output in response to determining that the offset distance exceeds the offset threshold (cl. 7).

14. The method of claim 13, comprising providing, using the processor, the another output in response to determining that the offset distance exceeds the offset threshold for longer than a time threshold (cl. 7).

15. The method of claim 12, wherein receiving the first pulse comprises receiving the first pulse from a rotary sensor, an optical sensor, or a metal-sensitive sensor (any one of the three Species I, II, III are addressed above).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Lovett et al (2019/0124844) teaches using optical (cameras 128, 130), sensor at the idle roller (132, 134) to determine the surface speed, and/or the speed of the belt; comparing the drive roller speed (140, 138) using a controller (136) to determine belt slippage and to increase belt speed (par. 46):

“[0046] In step 412, the ECU 136 increases the speed of the conveyor that is below the low slippage threshold by sending a speed increase signal to the appropriate motor speed controller 138, 140. This has the effect of increasing the speed of the conveyor that is below the low slippage threshold.”


Wallace et al (2017/0359953) teaches sensing the speed of the belt (3) using surface projections (par. 23-24, 36), by measuring time elapsed between detections and comparing it to an independent speed sensor, i.e. belt drive roller speed; in order to, determined belt slippage, i.e. between the belt and the roller.

“The belt monitoring system can also be used to determine whether belt slip has occurred, that is the belt, for example, slipped on the pulley resulting in the belt not moving as much and/or fast through the agricultural belt arrangement as indicated by a sensor, for example, measuring the speed at which the pulley is moving. Further, the belt arrangement can be used to actively control the drive mechanism on the harvester so as to correct the belt tracking.

[0036] In embodiments in which the agricultural belt monitoring system determines the speed of the belt 3, the speed determined by the system can be compared to an independent speed sensor which may be part of the agricultural belt arrangement 1. Through the comparison of the speed determined by the monitoring system and the speed determined by the independent speed and the differential therebetween, the circuit can also determine whether belt slip has occurred.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ARPAD F KOVACS/Primary Examiner, Art Unit 3671